IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION

NISSAN MOTOR ACCEPTANCE
CORPORATION,

Plaintiff,
vs.

ROBERT ALLEN NISSAN OF
HELENA, INC., and ROBERT T.
ALLEN, individually,

Defendants.

 

 

CV- 1 9- l 6-H-CCL

Order

Before the Court is Plaintiff" s Ex Parte Motion for Appearance and

Temporary Substitution of Local Counsel. (Doc. 17). Although Plaintiff does not

explain Why the motion is filed ex parte in the motion, a representative from the

office of Plaintif`f`s local counsel called chambers and stated that the motion was

filed ex parte because counsel for Def`endants have not yet appeared in this case.

While it is true that Defendants have yet to appear in this case, Defendants are

entitled to be copied on documents filed in this case. By designating its recent

filing as “ex parte,” Plaintiff in effect designated the documents as filed under

seal, meaning that opposing counsel and the public cannot access the documents,

without following the requirements of L.R. 5.2. The documents should not have

been filed under seal and should not have been designated ex parte

 

 

This Court requires local counsel to appear in every case because it expects
local counsel to be familiar with the requirements of electronic filing and the
local rules and procedural norms for appearing in the United States District Court
for the District of Montana. This Court does not normally engage in ex parte
contacts of any type, including calls to chambers Local counsel has contacted
chambers at least six times since shortly before this case was filed, on February
22, 2019. Chambers’ staff have been instructed not to accept future calls from the
office of PlaintifF s local counsel. Future questions regarding electronic filing
should be directed to the Office of the Clerk of Court, not to chambers

As to the merits of PlaintifF s motion for substitution, Plaintiff’ s local
counsel requests substitute local counsel because he “has a previously scheduled
arbitration in Seattle, Washington, for a different client, on the same day as the
Status Conference in this action.” (Doc. l7-l at 11 5). It is not clear whether this
“previously scheduled arbitration” was scheduled before or after March 6, 2019,
when Plaintiff’ s local counsel filed the Motion for Temporary Restraining Order
and Preliminaryr Injunction, in which Plaintiff represented to the Court that its
counsel was available for a hearing on a number of dates, including March 19,
2019. (Doc. 6 at 11 13). The Court entered the order setting the status conference

for March 19, 2019, on March 8, 2019.

Page 2 of 3

 

The Court has reviewed Plaintiff" s motion and the supporting affidavits,
which indicate that Ms. Combo is a member in good standing of the Montana bar.
The Court has also confirmed that Ms. Cornbo was admitted to practice in the
United States District Court for the District of Montana on March 13, 2019.

Accordingly,

IT IS HEREBY ORDERED that Plaintiff’ s Ex Parte Motion for
Appearance and Temporary Substitution of Local Counsel (Doc. 17) is
GRANTED. The Clerk of Court is directed to remove the ex parte designation of
Doc. 17 so that it is available to all parties and to the public. Counsel for Plaintiff
is directed to provide a copy of Doc. 17 and a copy of this order granting the

motion to defendant

Dated this /_’{¢ day of March, 2019.

,/ _

    

Page 3 of 3

 

